USDC IN/ND case 3:20-cv-00938-RLM-MGG document 8 filed 05/03/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JORDAN WAYNE FISHER,

              Plaintiff,

                     v.                        CAUSE NO. 3:20-CV-938-RLM-MGG

 SHADE,

              Defendant.

                               OPINION AND ORDER

      Jordan Wayne Fisher, a prisoner proceeding without a lawyer, filed a

complaint under 42 U.S.C. § 1983, alleging excessive force was used against him. The

court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915A. A filing by an unrepresented party “is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

      Mr. Fisher alleges that on July 27, 2020, his cell door was opened for showers.

Upon stepping out, he heard a command to lock down. He turned to reenter his cell,

and Sergeant Shade shot him on the back of his arm with a 40mm wooden slug for no

reason. The shot caused nerve damage, and Mr. Fisher continues to experience

numbness, tingling, and limited use of the arm.
USDC IN/ND case 3:20-cv-00938-RLM-MGG document 8 filed 05/03/21 page 2 of 3


      The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009)

(internal citation omitted). “[T]he question whether the measure taken inflicted

unnecessary and wanton pain and suffering ultimately turns on whether force was

applied in a good faith effort to maintain or restore discipline or maliciously and

sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312,

320-21 (1986) (quotation marks and citation omitted). Mr. Fisher’s complaint

plausibly alleges Sergeant Shade used excessive force in violation of the Eighth

Amendment.

      For these reasons, the court:

      (1) GRANTS Jordan Wayne Fisher leave to proceed against Sergeant Shade in

his individual capacity for compensatory and punitive damages for shooting him in

the arm on July 27, 2020, in violation of the Eighth Amendment;

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process

on) Sergeant Shade at the Indiana Department of Correction with a copy of this order

and the complaint (ECF 2), pursuant to 28 U.S.C. § 1915(d);

      (4) ORDERS the Indiana Department of Correction to provide the full name,

date of birth, and last known home address of any defendant who does not waive

service, if they have such information;




                                          2
USDC IN/ND case 3:20-cv-00938-RLM-MGG document 8 filed 05/03/21 page 3 of 3


      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sergeant Shade to respond

to the complaint as provided for in the Federal Rules of Civil Procedure and N.D. Ind.

L.R. 10-1(b), only to the claim for which the plaintiff has been granted leave to proceed

in this screening order.

      SO ORDERED on May 3, 2021

                                               s/ Robert L. Miller, Jr.
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
